Citation Nr: 0823519	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-27 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right (major) shoulder disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for a left (minor) shoulder disability.  


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from May 2003 to May 2005.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).

The Board notes that the veteran, in his May 2006 Notice of 
Disagreement appears to raise a claim of entitlement to a 
total disability rating for unemployability.  This matter is 
REFERRED to the RO for the appropriate action.


FINDING OF FACT

The veteran's right and left shoulder disabilities result in 
limitation of motion of the arms to the shoulder, but no 
ankylosis, range of motion of the arms to fewer than 90 
degrees, fibrous union of the humerus, dislocation, guarding, 
or marked deformity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent, but no higher, for a right shoulder disability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2007); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for an initial rating in excess of 20 
percent, but no higher, for a left shoulder disability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2007); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In February 2006, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required 
for the initial claims of service connection.  Service 
connection was subsequently granted, and the veteran appealed 
the initial ratings.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, in May 2006 and April 2007, the 
veteran was afforded formal VA examinations.  The Board notes 
that it appears that there may be outstanding private 
treatment records.  See June 2006 Johnson statement.  It is 
unclear whether these records are relevant, however, based on 
the June 2006 statement's indication that the treatment was 
for cervical radicular syndrome rather than a shoulder 
disability and based on the veteran's April 2006 statement 
that he had no other information or evidence to submit.  
Assuming the records would be relevant, however, the Board 
still finds that no prejudice results as the May 2006 and 
April 2007 examination records are sufficient to establish 
the severity of the veteran's shoulder disabilities.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  

A March 2006 VA examination record reports the veteran's 
history of pains in his shoulders and snapping of the 
acromioclavicular (AC) joints and both scapulae.  The veteran 
also reported that he had right deltoid pain which radiated 
into the lateral aspect of his right upper arm.  The veteran 
denied any periods of flare-ups or joint disease.  The 
veteran also denied missing work because of his shoulders, 
though he reported that he found overhead activities and 
lifting overhead painful.  Physical examination indicated 
tenderness over both AC joints and crepitus with motion.  The 
veteran's external and internal rotation were both 0 to 90 
degrees.  Abduction and forward flexion were both 0 to 180 
degrees with a painful arc of motion from 90 to 180 degrees 
bilaterally.  The examiner stated that there was no 
additional limitation following repetitive use and no effect 
of incoordination or fatigue.  X-ray images showed no 
evidence of degenerative change or fracture, although they 
were suggestive of possible rotator cuff tears.

In his May 2006 Notice of Disagreement, the veteran reported 
that his shoulder disabilities resulted in "serious" and 
"incessant" pain, fatigue, incoordination, weakness, and 
lack of endurance.  The veteran also reported that he could 
not work secondary to his bilateral shoulder disability, and 
in June 2006, the veteran's work supervisor submitted a 
statement, indicating that the veteran's "pain in his arms 
causes him to arrive to work late" or to leave early and 
that it is "apparent that working nights and weekends 
[(which is required for the job)] [was] creating a difficult 
strain" on the veteran.  

In June 2006, a private physician submitted a statement 
reporting that the veteran was treated for bilateral shoulder 
pain.  See June 2006 Johnson statement.  The physician 
reported that he referred the veteran to another doctor, who, 
after examination, believed that the pain might be more due 
to a cervical radicular syndrome than a primary shoulder 
problem.  

Another VA examination was conducted in April 2007.  The 
examination record reports the veteran's history of bilateral 
shoulder pain in the suprascapular trapezius, approximately 
5-6/10 in intensity.  The veteran also reported having mild 
pain (1-2/10) in the bilateral AC joint areas and mild 
intermittent pain of bilateral deltoids.  The veteran also 
reported having pain with overhead lifting and repetitive 
grasping, and he stated that he was unable to play basketball 
or softball, that he had pain with driving, and that he had 
difficulty with throwing and with lifting objects greater 
than 15 pounds.  He reported that he could perform almost all 
activities of daily living and that he could change the light 
bulbs and place objects on the top shelves of his house and 
at work, though he preferred for other people to do these 
tasks.  The record notes that the veteran was working full-
time. 

Physical examination indicated that the veteran had fairly 
loose coracoclavicular ligaments and that he was able to 
sublux his bilateral AC joins at will.  The examiner noted 
that the shoulders appeared normal, with no muscle atrophy or 
enlargement of the AC joints.  There was a negative sulcus 
sign, a negative drop arm test, a negative impingement sign, 
and a negative apprehension sign.  There was minimal capsular 
laxity of the glenohumeral joint, but no true anterior or 
posterior glenohumeral instability or AC instability.  There 
was tenderness to palpation of the bilateral suprascapular 
trapezii muscles without spasm, minimal tenderness to 
palpation of bilateral deltoid posterior aspects of the 
glenoid insertion, and tenderness of the bilateral AC joints 
with minimal crepitus.  Range of motion assessed using DeLuca 
criteria indicated forward flexion to 180 degrees, abduction 
to 180 degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  There was no apparent weakness, 
fatigability, or loss of coordination during or following 
three repetitions of range of motion.  The veteran complained 
of pain on the extremes of each plane of motion, and the 
examiner noted that the complaints of pain were "accompanied 
by much exaggerated sighing and grunting."  The examiner 
diagnosed the veteran with bilateral trapezius strain and 
"congenital mild connective tissue laxity which allows [the 
veteran] to pop and snap his AC joint at will".  X-ray 
images showed no evidence of fracture or degenerative change.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

Diagnostic Code (DC) 5201 provides a 20 percent rating for 
limitation of motion of the arm to shoulder level.  The 
appropriate rating for limitation of motion is determined 
after consideration of functional loss due to flare-ups, 
fatigability, incoordination, weakness, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  Normal range of motion for the shoulder is 0 
to 180 degrees flexion and abduction and 0 to 90 degrees 
rotation.  

Although the 2007 VA examination record reports full range of 
motion and suggests that the veteran was exaggerating his 
symptoms, based on the 2006 examiner's finding of painful 
range of motion beginning at 90 degrees and the evidence of 
functional impairment secondary to the shoulder disabilities, 
the Board finds that a 20 percent rating is warranted for 
both shoulder disabilities under DC 5201.  

A rating in excess of 20 percent is not warranted under 
either DC 5201 or alternate diagnostic criteria, however.  DC 
5201 provides a 30 percent rating for limitation of motion of 
the major arm to midway between the side and shoulder 
(approximately 45 degrees) and a 30 percent rating for 
limitation of motion of the minor arm to 25 degrees from the 
side.  In this case, the evidence consistently indicates that 
the veteran's range of motion of both arms is more than 45 
degrees, even after consideration of pain or other functional 
impairment.  Consequently, a higher rating is not warranted 
under DC 5201.  

Alternate rating criteria provide higher ratings for 
ankylosis (DC 5200) and impairment of the humerus (DC 5202) 
characterized by marked deformity from malunion of the major 
humerus; recurrent dislocation of the major scapulohumeral 
joint with frequent episodes and guarding; and fibrous union 
of the major or minor humerus.  In this case, the evidence 
contains no findings of ankylosis and the evidence 
consistently indicates that the veteran has range of motion 
of his shoulders; consequently, a higher rating is not 
available under DC 5200.  Likewise, higher ratings are not 
available by rating either shoulder disability under DC 5202 
as there is no evidence of fibrous union of the humerus, 
guarding, dislocation, or marked deformity.  In sum, the 
Board finds that a 20 percent rating, but no higher, is 
warranted for the veteran's left and right shoulder 
disabilities.  

ORDER

A rating of 20 percent, but no higher, is grated for the 
veteran's right shoulder disability.  

A rating of 20 percent, but no higher, is granted for the 
veteran's left shoulder disability.  



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


